Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer height is reduced local to a thickening of the gasket in order to accommodate a local thickening of the gasket of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because [0065] and [0081] recite “Figures 4 and 4a” but drawings currently show “Figures 4 and 4b”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: recess .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Specification
The disclosure is objected to because of the following informalities:
[0035] is missing a period at the end.
[0046] recites “is particularly advantages”; this is understood to be a typographical error and is understood to read “is particularly advantageous.”
In [0050] phrases “inner shield” and “outer shield” are understood to be 6 and 2 respectively; if these phrases are in fact synonyms for those reference numerals, their synonymous nature should be positively identified in the specification
[0068] recites “one of the mechanical fastenings 11…It is comprised of an eccentric pin 11.”  [0068] further recites “the eccentric pin 11”, “The mechanical fastenings 11”, and “the pins 11”.  It is understood from [0081] describes a mechanical fastening that comprises 24.  It is therefore not clear from the specification whether mechanical fastening is correctly identified as 11 or 24 or both 11 and 24.
The final sentence paragraph of [0070] appears to be lacking a verb; it appears that it should read instead “spacer 7 is located on the periphery.”
In [0074], “spacer 7 is extends” appears to have a superfluous “is”.
[0074] “users face” appears to be missing an apostrophe.
[0074] reference number 7 appears to extend out of the second surface 15, rather than as recited in the specification 
[0082] appears as if it should read “collar 20 interacts” rather than “collar 12 interacts”

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites "wherein the spacer has a generally U-shaped, Z-shaped, or W-shaped cross section."  References to the U-, Z- or W-shaped cross sections in the specification ([0045-0046]; [0074-0076].  This objection could be overcome by either amending the claim to be consistent with the specification or amending the specification to be consistent with the claim.
 
Appropriate correction is required.



Claim Objections

	Claims 7, 9, 11-14 are objected to for the following:

	Claim 7 is objected to because of the word “generally” lacks antecedent basis in the specification (see specification objection above).

Claim 9 is objected to because of the following informality: claim 9 should read “the overlay-visor” because it was already established in Claim 1 on which Claim 9 is “according to”.

Claim 11 is objected to because of the following informality: claim 11 recites a plural verb “comprise” while the noun it appears to refer to “mechanical fastening” is singular.  For the purpose of applying art, line 3 of claim 11 has been interpreted as if it reads “comprises at least…”

Claim 12 is objected to because of the following informality: claim 12 should have a colon following “comprising” instead of a semicolon.

Claim 13 is objected to because of the following informality: claim 13 should have a colon following “comprising” instead of a semicolon.

Claim 14 is objected to because of the following informality: claim 14 recites “overlay-visor” and “overlay-shield.”  It is understood from the specification that these species are the same [0049].  Moreover, claim 14 recites “an overlay-shield” which is understood to be “the overlay-visor” as well as “a gasket” in line 5 of the claim which is understood to be “the gasket”.  It is requested that Applicant use consistent claim terminology, for example by reciting “the overlay-shield” and “the gasket” in lines 4-5 of the claim if this understanding is accurate.

Appropriate action is required.

Claim Rejections - 35 USC § 112
3 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites "spacer height is reduced local to a thickening of the gasket".   The only reference number given to a gasket in the specification is 8; and the figures directed to identify the gasket are figures 3a-3d [0071] and 4 and 4a [0081].  It is noted that what appears to be a gasket is visible in figure 4b although the number 8 is not shown on that figure.  The only figures that show element 8 are figures 3a-3d, where each gasket appears to be of uniform thickness.  It is not apparent from any of drawings that a gasket is locally thickened.  Accordingly, one skilled in the relevant art would be unable to reasonably understand claim 10 limitations in the absence of a figurative depiction of gasket thickening in any of the drawings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Arnold, US 6,922,850].
Regarding claim 1, Arnold ‘850 teaches (see embodiment in figures 3-4) an overlay-visor 22 (col. 4 line 5) adapted to be releasably (col. 2 line 8 “release the connection”) attached to (col. 4 lines 12 “Fixing…to”) a shield-visor 26 (col. 4 line 6), the overlay-visor 22 comprising a viewing area (extrinsic evidence; see next paragraph), an integrally formed spacer extending along at least a portion of a periphery of the viewing area (see below), and a gasket 27 (col. 4 line 9) upon a distal surface of the spacer (see below).
Regarding the viewing area:
It is known in the art that a visor comprises a viewing area for a user; see extrinsic evidence [Arnold, US 2010/0175160]; hereinafter Arnold ‘160, para [0009].  
In light of an intended use of Arnold ‘850 (i.e. a helmet for the driver of a snowmobile (col. 1 line 66 – col. 2 line 2)), the overlay-visor 22 of Arnold ‘850 comprises a viewing area whose boundaries are construed to be defined by the gasket 27.
Regarding the integrally formed spacer, it is construed to be the part of the overlay-visor 22 which provides space for additional material when assembled with the shield-visor 26 and is particularly pointed out in the annotated figure 4 of Arnold ‘850 below.  Inasmuch as the recess 23 “has been made in the” overlay-visor 22 (col. 4 lines 4-5), the spacer identified below is integrally formed.

    PNG
    media_image1.png
    391
    1011
    media_image1.png
    Greyscale

	Regarding the integrally formed spacer extending along at least a portion of a periphery of the viewing area: the boundary of the viewing area is construed to be the gasket (see above); thus a periphery thereof and the spacer extending along at least a portion of it are particularly pointed out in the below annotated figure from Arnold ‘850:

    PNG
    media_image2.png
    811
    527
    media_image2.png
    Greyscale



Regarding the gasket upon a distal surface of the spacer:
Herein distal is interpreted as “Situated away from the center of the body, or from the point of origin; terminal” (Oxford English Dictionary 2nd ed. 1989).  Thus the surface of the overlay-visor 22 which the gasket 27 is upon when the overlay-visor 22 and the shield-visor 26  are assembled (as in fig. 4 and described in col. 4 line 18) is a distal surface in that said surface is situated away from the center of the body of the spacer (see annotated figure below):

    PNG
    media_image3.png
    495
    1315
    media_image3.png
    Greyscale



Regarding claim 2, Arnold ‘850 teaches all the claimed limitations as discussed above in Claim 1.
Arnold ‘850 further teaches the gasket is a layer of elastomeric material adhered to said distal surface of the spacer; see below.
Inasmuch as a layer is “A thickness of matter spread over a surface;” (Oxford English Dictionary 2nd ed. 1989), the gasket 27 is a layer.  Arnold ‘850 teaches silicone for this purpose and notes its forming of a “rubbery elastic sea(l)” (column 2 line 48).  Inasmuch as elastomer is defined as “Any of various rubbers (esp. synthetic ones) or plastic substances resembling rubber.” (Oxford English Dictionary 2nd ed. 1989), Arnold ‘850 teaches the gasket is a layer of elastomeric material.  Arnold ‘850 teaches the gasket is a layer of elastomeric material adhered to said distal surface of the spacer: The layer of elastomeric material is adhered to said distal surface of the spacer when the overlay-visor and the shield-visor are assembled (col. 4 line 18); especially considering wherein it is known in the art that silicone rubber is a surface adherent; see extrinsic evidence [Abbey, 9,215,903].


Regarding Claim 3, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 1.
Arnold ‘850 further teaches wherein the gasket is non-adhesive or temporarily adhesive on an external surface facing away from the overlay-visor.
Inasmuch as Arnold ‘850 teaches the gasket “no longer has any adhesive properties” (col 3 line 56, Arnold ‘850 teaches gasket is non-adhesive, meeting claim limitations.

Regarding Claim 4, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 1.
Arnold ‘850 further teaches wherein the gasket is elastically deformable.
Inasmuch as the gasket is “rubbery elastic” (col. 2 line 48; col. 6 line 29), Arnold ‘850 teaches it is elastically deformable.

Regarding Claim 6, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 1.
Arnold ‘850 further teaches wherein the gasket thickness is maximally 10% or less than the height of the spacer.
Inasmuch as the gasket fits within the spacer, the gasket thickness is less than the height of the spacer, thus meeting claim limitations.

Regarding Claim 7, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 1.
Arnold ‘850 further teaches wherein the spacer has a generally U-shaped, Z-shaped, or W-shaped cross section.  Inasmuch as Applicant has defined the term ‘generally’, the limitation is met.  Furthermore in light of the aforementioned:
	Arnold ‘850 teaches the overlay-visor of claim 1 wherein the spacer has a generally U-shaped, Z-shaped, or W-shaped cross section.  The spacer having a U-shaped, Z-shaped, or W-shaped cross section can be particularly seen as darkened letter-shaped cross sections in the below annotated figures from Arnold ‘850.

    PNG
    media_image4.png
    891
    1204
    media_image4.png
    Greyscale



Regarding Claim 8, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 1.
Arnold ‘850 further teaches wherein the spacer has a cross section comprising one or more distal channels, said one more distal channels at least partially containing the gasket.
A cross section of the spacer of Arnold ‘850 is seen in figure 4, comprising a channel 23 “recess” (column 4 line 4).  “Channel” is taken as its plain meaning “A (long) groove, furrow, or recess in any surface,” (Oxford English Dictionary 3rd ed. 2017).  Inasmuch as the surface of the overlay-visor 22 which the gasket 27 is upon when the overlay-visor 22 and the shield-visor 26 are assembled (as in fig. 4 and described in col. 4 line 18) is a distal surface (see addressing of claim 2 above), element 23 is a distal channel because it is present on a distal surface.  The distal channel 23 taught by Arnold ‘850 is dimensioned specifically to accommodate the external dimensions of the shield-visor 26 (column 4 lines 5-6); therefore, the distal channel 23 at least partially contains the gasket 27 (when the shield-visor and overlay-visor are assembled as is pictured in figure 4.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Arnold, US 6,922,850].

Regarding Claim 9, Arnold ‘850 teaches
Arnold ‘850 teaches: A visor assembly, comprising a shield-visor having a surface; an overlay-visor according to claim 1; and a mechanical fastening releasably attaching the overlay-visor to the surface of the shield-visor.
Arnold ‘850 teaches a visor assembly 21 (col. 4 line 2), comprising 
a shield-visor 26 (col. 4 line 6) having a surface (figure 4; surface particularly identified in annotated figure below); 
an overlay-visor 22 (col. 2 line 5) according to claim 1 (see aforementioned rejection of claim 1); and 
a mechanical fastening 24 (column 4 line 14) releasably attaching the overlay-visor to the surface of the shield-visor.
Arnold ‘850 teaches releasbly attaching via mechanical fastening (col. 1 lines 53-54; col. 2 lines 6-13; col. 3 line 63).  Releasably attaching is achieved in figs. 3-4 via “snap-fit” (col. 4 line 14).  Herein 24 is a mechanical fastening in that it connects the pieces of the assembly via mechanical force “under some pretension” (column 4 lines 14-17).  The surface of the shield visor is particularly pointed out in the below annotated figure from Arnold ’850:

    PNG
    media_image5.png
    369
    1056
    media_image5.png
    Greyscale


Regarding Claim 10, Arnold ‘850 teaches all the claimed limitations as discussed above in claim 9.
	Arnold ‘850 further teaches wherein the spacer height is reduced local to a thickening of the gasket in order to accommodate a local thickening of the gasket.
	Arnold ‘850 teaches the assembly according to claim 9 and the spacer of claim 9.  Claim 10 was rejected under 35 U.S.C. 112(b); see section 4 of this correspondence.  Inasmuch Arnold ‘850 teaches the dimensions of the spacer of Arnold ‘850 are capable of accommodating the gasket of Arnold ‘850 (Arnold ‘850 teaches the channel “recess” and the shield-visor “accommodated therein” (col. 4 line 27); see above treatment of claim 8 identifying recess as a channel), Arnold ‘850 teaches the limitation as understood.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Arnold, US 6,922,850].
Arnold ‘850 teaches (see figs. 3 and 4) a kit of parts 21 (col. 4 line 2) comprising; an overlay-visor 22 (col. 4 line 5) according to claim 1 (see aforementioned rejection of claim 1); and a shield-visor 26 (col. 4 line 6).

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Arnold, US 6,922,850].

Regarding claim 14,
If a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Arnold ‘850 teaches a method of forming an overlay-visor comprising a spacer extending along at least a portion of a periphery of a viewing area of the overlay-visor, and a gasket upon a distal surface of the spacer, comprising the steps of: integrally forming a protrusion along the periphery of an overlay-shield to form the spacer, and prior to, during or subsequent to forming the protrusion adhering a gasket to a distal surface of the protrusion.
Arnold ‘850 teaches:
an overlay-visor (22; col. 4 line 5); see also treatment of claim 1 above) comprising a spacer extending along at least a portion of a periphery of a viewing area (see treatment of claim 1, above, pointing out spacer and its extending along at least a portion of a periphery of the viewing area) of the overlay-visor, and a gasket (27; col. 4 line 9) upon a distal surface of the spacer (see also treatment of claim 1 above addressing gasket upon a distal surface of the spacer).



Arnold ‘850 teaches a method for making said overlay-visor:
Integrally forming a protrusion along the periphery of an overlay-shield to form the spacer
Arnold ‘850 (see addressing of claim 1) teaches an integrally formed spacer extending along at least a portion of a periphery of the viewing area of the overlay-visor. The periphery of the viewing area of the overlay-visor is at the periphery of the overlay-shield.  The spacer is integrally formed and is defined by protrusion “recess…23…has been made” (col. 4 lines 4-5), (Inasmuch as 23 protrudes downward from the edges of 22 as pictured in figure 4, it is a protrusion.  Inasmuch as the spacer is integrally formed and is defined by protrusion 23, Arnold ‘850 teaches integrally forming a protrusion along the periphery of an overlay-shield to form the spacer.
Note also the term "integral" is defined simply as "formed as a unit with another part." Merriam-Webster's Collegiate Dictionary 607 (10th ed. 1999). And the Federal Circuit has repeatedly found, in the context of particular patents, that the patentee's use of the term "integral" encompassed both a unitary object and an object with multiple attached parts. See In re Larson, 340 F.2d 965, 967–68 (C.C.P.A. 1965); Advanced Cardiovascular Sys., Inc. v. Scimed Life Sys., Inc., 887 F.2d 1070, 1073–74 (Fed. Cir. 1989); Henderson v. Grable, 339 F.2d 465, 470 (C.C.P.A. 1964); In re Morris, 127 F.3d 1048, 1055–56 (Fed. Cir. 1997).
Inasmuch as Arnold ‘850 teaches the protrusion 23 is “in the” overlay visor 22 (col 4. line 4), and the elements 22 and 23 appear to be of unitary construction, Arnold ‘850 teaches integrally forming a protrusion.




Arnold ‘850 teaches and prior to, during or subsequent to forming the protrusion adhering (col. 4 lines 16-18) the gasket 27 to a distal surface of the protrusion.
Wherein it is known in the art that silicone rubber is a surface adherent; see extrinsic evidence [Abbey, 9,215,903], “26…pushed against…22 under some pretension…27…provides a seal between” 26 and 22 teaches adhering the gasket.  See also rejection of claim 2 regarding gasket and silicone rubber.
Herein the distal surface of the protrusion is the distal surface of the spacer identified in above treatments of claims 1 and 2.  Inasmuch as “prior to, during or subsequent to forming the protrusion” includes all possible temporal opportunities to perform a step, Arnold ‘850 teaches contacting a gasket to a distal surface of the protrusion “prior to, during or subsequent” that step.  

Regarding claim 15, The method of claim 14 is taught by Arnold ‘850, as addressed above.  The overlay-visor thus created is in accordance with claim 1, as is addressed in above treatment of claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Arnold, US 6,922,850] as applied to claims 1-4, and 6-8 above in view of [Morin, EP2842443].
Arnold ‘850 teaches all the claimed limitations as discussed above in Claim 1.
Arnold ‘850 does not explicitly teach wherein the overlay-visor has a Shore A hardness of 50-95.
(Claim 5 is interpreted such that “the overlay-visor has a Shore A hardness” refers to the hardness of the gasket of claim 1 because the gasket is the only element of the article of claim 1 whose Shore A hardness is specifically addressed in the instant specification.)
	Nevertheless, Morin teaches ([0015] – [0022]) a gasket 6 for a visor 1; the gasket 6 having a portion 7 “configured to be brought into contact with…visor 1” [0021]; the portion 7 of the gasket 6 comprising material that has Shore A hardness in-range of 50-95 [0022], specifically:
	“a material is advantageously used for the portion 7…whose hardness is…preferably equal to 70 degrees shore A. One can use the elastomeric…materials for the front portion 7.” [0022]
	Morin teaches that such a material “limit[s] friction” [0022] even if the contact surface area between 7 and 1 is less than that of other contact points between the visor and the gasket [0022].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the gasket of Arnold ‘850 by selecting the gasket material having a Shore A hardness of 50-95 of Morin in order to provide adequate limitation of friction between visor and gasket, as taught by Morin [0022], thus achieving the overlay- visor has a Shore A hardness of 50-95.  In so doing, an article would be achieved wherein the overlay-visor and gasket would have limited friction between them when assembled (the type of friction that would contribute to wear-and-tear of the assembly; rubbing and abrasion between them for example; such friction could result in breaking of the seal or a shortened lifetime of the assembly), which would be an important property as applied to a helmet for a rider or a driver of a snowmobile; the helmet being subjected to mechanical forces such as wind and snowmobile vibration.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over [Arnold, US 6,922,850] as applied to [Arnold 6,922,850] addressing claims 9 and 10, above.
Arnold ‘850 teaches all the claimed limitations as discussed above in claims 9.
Arnold ‘850 further teaches wherein the mechanical fastening attaching the overlay-sheet to the surface of the visor comprise at least two elements for holding the overlay-visor in tension between the elements.
Arnold ‘850 as embodied in figures 3 and 4 does not teach that the elements are pins.
Arnold ‘850 embodiment figures 3 and 4 teaches two elements (24, 25) (col. 4 line 14) which hold the overlay-visor in tension (col. 4 line 17) between the elements; they apply tension (shield-visor is “pushed against” overlay-visor, (col. 4 lines 16-17)), and a contact point (the junction between shield-visor, overlay-visor, and gasket) is present between the elements 24 and 25; the mechanical pressure applied by pushing necessary to seal (col. 4 line 18) the gasket and enable gasket to perform its intended function of preventing “ingress of moisture” (col. 4 line 19) between the shield-visor and the overlay-visor.  Arnold ‘850 teaches the elements which meet the structural limitations in the claims and perform the functions as recited such as being capable of holding the overlay-visor in tension between them especially in light of col. 4 lines 16-19.
Arnold ‘850 as embodied in figures 1 and 2 teaches pins 10 (col. 3 line 48) as the elements.  Moreover, Arnold ‘850 teaches “such mechanical fixing means are known in the state of the art” and refers to extrinsic reference as “such a construction” (col. 2 lines 18-21); Arnold ‘850 further teaches “Any other mechanical fixing constructions known in the prior art can be used instead of the fixing means shown” (col. 3 lines 66-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted pins as the elements for holding the overlay-visor in tension between the elements with the predictable result that such pins would secure the sheet to the visor, especially in light of Arnold ‘850 teaches substitution of mechanical fixing constructions (col. 3 lines 66-67), such as based on aesthetic design.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over [Arnold, US 6,922,850] (herein Arnold ‘850) in view of [Arnold, US 2010/0175160] (herein Arnold ‘160)

Embodiment figs. 3 and 4 of Arnold ‘850 teach a visor assembly according to claim 9 (see aforementioned rejection of claim 9) 
Arnold ‘850 embodiment figs. 3 and 4 does not expressly teach a helmet comprising; an opaque skull protection portion; and a visor assembly according to claim 9 attached thereto.
Embodiment figs. 1 and 2 of Arnold ‘850 teach a helmet 3 (col. 3 line 44) comprising; a skull protection portion (inasmuch as the helmet is configured to cover the skull when worn, it comprises a skull protection portion); and a visor assembly 1 (col. 3 line 43) attached (col. 3 line 44) thereto.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the visor assembly taught by Arnold ‘850 embodied in Figs 3 and 4 with the helmet comprising a skull protection portion and the visor assembly attached thereto of Arnold ‘850 embodied in Figs. 1 and 2 in order to obtain a an article capable of providing face and skull protection; especially as both embodiments encompass visor assemblies and Arnold ‘850 teaches a helmet is a context for effective use of a visor assembly (col 1 lines 57, 60, 65; and embodied as col. 3 line 44 and in Figs. 1 and 2). 
As such, modified Arnold ‘850 teaches all of the aforementioned other than the skull protection protection being opaque.

Arnold ‘160 teaches a helmet (fig. 1; [0093]) comprising an opaque skull protection portion 3 and a visor assembly 1 attached thereto.
The teachings of Arnold ‘850 and the teachings of Arnold ‘160 are combinable because they are concerned with the same field of endeavor of attached visor assemblies to helmets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have rendered the skull protection portion of modified Arnold ‘850 with the opaque skull protection portion of Arnold ‘160 in order to achieve an aesthetic design choice such as in order to conceal a wearer’s disheveled hair from other observers when worn.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [Arnold, US 2014/0259321] teaches a 2-layer visor for a helmet. [Arnold, US 2012/0047637] teaches a 2-layer visor for a helmet. [Arnold, US 2009/0293165] teaches a 2-layer visor for a helmet..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.N./Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732